Citation Nr: 1410715	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  13-05 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from November 1957 to November 1961.  This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDING OF FACT

The Veteran's bilateral hearing loss is related to acoustic trauma in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Veteran contends that he is entitled to service connection for bilateral hearing loss due to noise exposure in service.  

The Veteran reported in-service duties of working on a gun range, participating in shooting competitions, and working on helicopters without hearing protection.  Service personnel records indicate that the Veteran's military occupational specialties were rifleman, machine gunner, and crash/fire rescueman and document the Veteran's participation in rifle tournaments from November 1960 to November 1961.  A lay statement from another veteran, F.G., stated that the Veteran worked with him at a pistol range and on the Marine Rifle and Pistol team. 

Service treatment records are negative for audiometric testing.  However, the Veteran was afforded whisper tests upon entrance and separation from service that were within normal limits, at 15/15, in both ears.  

In an October 2010 VA audiological examination, the Veteran reported in-service noise exposure from guns without hearing protection and post-service occupational noise exposure working as a mechanic without hearing protection.  The VA examiner diagnosed bilateral sensorineural hearing loss and opined that the Veteran's hearing loss was not related to acoustic trauma in service because the whisper test results were within normal limits, the Veteran had been out of service for nearly 50 years, and the years of occupational noise exposure more likely caused his hearing loss.

In the Veteran's January 2011 notice of disagreement, he reiterated that he had a hearing problem since he separated from service and that it has not improved since.  He explained that he did not admit to hearing loss after he left military service because he did not believe he would find work otherwise.

In a February 2013 statement, the Veteran reported in-service noise exposure from working on helicopters and that he had not worked around loud noise since.  The Veteran stated that the VA examiner misunderstood when and where he worked around loud noises.  He explained that his hearing was affected by the time he separated from service and that his wife has complained about his hearing since.

In a December 2013 decision, the Board remanded the Veteran's claim based on a finding that the October 2010 VA examiner's opinion on the etiology of the Veteran's bilateral sensorineural hearing loss was not adequate for adjudication purposes.  See 38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A January 2014 VA addendum opinion determined that the Veteran's bilateral hearing loss was not related to service because no audiometric data was found in the claims file and the documented whisper tests could not rule out hearing loss.  The VA examiner opined that "[w]ithout service era audiograms, it is not possible to provide an opinion, other than one based upon speculation."

In a February 2014 statement, the Veteran reported working with a crash crew on helicopters in military service without hearing protection in order to hear instructions.  He explained that after separation from military service he was a mechanic for a short time and then a ship captain for about 26 years where he did not have much noise exposure.  

Based on the foregoing, the Board concludes that the Veteran's bilateral hearing loss is related to his active military service.  

Service personnel records note that the Veteran's military occupational specialties were rifleman, machine gunner, and crash/fire rescueman.  Statements from the Veteran consistently report that he worked on a pistol range without hearing protection, participated in shooting competitions, and worked on helicopters.  Moreover, F.G. reported working with the Veteran at a pistol range and participating in the same Marine Rifle and Pistol team.  Therefore, the Board finds that the Veteran experienced acoustic trauma while in service.

The Board acknowledges that the October 2010 VA examination report does not support the Veteran's claim.  However, the October 2010 VA opinion is of little probative value as the etiology opinion provides inadequate rationale for why the Veteran's hearing loss was not related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The whisper test was an unreliable source for determining whether the Veteran had hearing loss in service and it was unclear from the record what type of mechanical work the Veteran was employed in or what type of post-service noise exposure he experienced.  The VA examiner's negative rationale was also inadequate because it relied on a finding that the Veteran's hearing was within normal limits at separation.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that even if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation, medical evidence can establish service connection by showing that hearing loss is actually due to incidents during service).  Moreover, the Veteran competently reported that the October 2010 VA examiner must have misunderstood his statements on occupational noise exposure, and consistently reiterated that his hearing loss existed upon separation from service and that he did not have noise exposure after separation from service.

Additionally, the January 2014 VA addendum opinion does not provide a definitive opinion in support of the Veteran's claim.  Moreover, the January 2014 VA opinion of little probative value as the etiology opinion provides inadequate rationale for why an opinion could not be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Jones v. Shinseki, 23 Vet. App. 382 (2010).  In determining that an opinion could not be rendered, the VA examiner only considered the lack of in-service evidence of bilateral hearing loss, but failed to discuss the Veteran's internally consistent lay statements of hearing loss since service.  See Jones, 23 Vet. App. at 390 (requiring an opinion to clearly consider "all procurable and assembled data" when determining that a conclusion cannot be reached without resort to speculation.)  Consequently, the October 2010 and January 2014 opinions were predicated on an incomplete or incorrect factual basis and, thus, are not probative evidence.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).
 
Accordingly, the preponderance of the probative evidence supports the Veteran's claim and therefore, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


